Per Curiam.

There was no evidence that the brain injuries resulting in the neurological symptoms of the plaintiff Jenkins were permanent. The onjy medical witness offered by the plaintiff on that issue was unable to testify to their permanency. The question of the permanency of these injuries, therefore, should not have been submitted to the jury.
The judgment insofar as it is in favor of the plaintiff Hoffman should be affirmed, with costs, the action severed and the judgment, insofar as it is in favor of the plaintiff Jenkins, reversed and a new trial ordered as to said plaintiff, with costs to the defendants-appellants to abide the event.
Present—Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Judgment insofar as it is in favor of plaintiff Hoffman unanimously affirmed, with costs, the action severed and judgment, insofar as it is in favor of plaintiff Jerikins, unanimously reversed and a new trial ordered as to said plaintiff, with costs to the defendants-appellants to abide the event. Settle order on notice.